Title: To George Washington from Major General Horatio Gates, 12 December 1776
From: Gates, Horatio
To: Washington, George



Van Kemp’s 15 Miles from Sussex Court House [N.J.]12th December 1776.
Sir,
In Obedience to General Schuylers Commands, I left Albany the  Instant with Starks[,] Poor’s, Read’s, & Paterson’s Regiments; Greaton’s, Bond’s, & Porter’s, having Sailed from thence the day before, Bedel’s remaining to Embark the next day, as Sloops were not then ready to receive them. Upon my Arrival at Esopus I sent Brigade Major Stoddard to New Windsor to Order Greaton’s, Bond’s, & Porters Regiments to Join me upon the March, by the way of Goshen; I thereupon March’d from Esopus; and sent my Aid de Camp Major Peirce to Goshen to direct the March of those Regiments. He met me Yesterday, and Acquainted me that Major General Lee, had sent an Order to those Regiments to Join Him by a prescribed Route. I therefore pursued My March by this Route with the Four other Regiments; and hope to rendezvous them all the day after tomorrow at Sussex Court House. I send the Bearer Brigade Majr Wilkinson for your Excellency’s Orders in respect to the Route you would have me take, at present I propose marching by that Deliver’d to Major Wilkinson.
I shall strictly Observe the directions contained in Mr Secretary Harrison’s Letter to Major General Schuyler of the 26th Ulto a Copy of which is now before me. There was a deep Snow last night at this place; it is now mild, and promises Rain, in that Case, we shall be able to go in Boats down the Delaware, which will save much time and fatigue. with every Ardent Wish for your Excellency’s prosperity, I am Sir Your most Obedient Humble Servant

Horatio Gates

